
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 198
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2009
			Mr. Butterfield (for
			 himself, Mr. Kennedy,
			 Mr. Massa,
			 Mr. Moran of Virginia,
			 Mr. Lewis of Georgia,
			 Mr. Grijalva,
			 Mr. Payne,
			 Ms. Baldwin,
			 Mr. Lance,
			 Mr. Cohen,
			 Mr. Loebsack,
			 Mr. Carnahan,
			 Mr. Michaud,
			 Mr. Meek of Florida,
			 Ms. Corrine Brown of Florida,
			 Mr. Hastings of Florida,
			 Ms. Roybal-Allard,
			 Mr. Moore of Kansas,
			 Mr. Rothman of New Jersey,
			 Mr. Pascrell,
			 Ms. Herseth Sandlin,
			 Mr. Holt, Ms. Hirono, Mr.
			 Lincoln Diaz-Balart of Florida, Mrs.
			 Maloney, Mr. Walz,
			 Mr. LoBiondo,
			 Mr. Brown of South Carolina,
			 Mr. Ryan of Ohio,
			 Mr. Israel,
			 Mr. McGovern,
			 Mr. Murtha,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Salazar,
			 Mr. Schrader,
			 Mr. Courtney,
			 Mr. Lynch,
			 Mrs. Christensen,
			 Mr. Meeks of New York,
			 Mr. Smith of New Jersey,
			 Mr. Abercrombie,
			 Mrs. Blackburn,
			 Ms. Fudge,
			 Mr. Snyder,
			 Mr. Bishop of Georgia,
			 Mr. Watt, Mr. Al Green of Texas, and
			 Mr. Cleaver) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Recognizing Pediatric Acquired Brain Injury
		  as the leading cause of death and disability in the United States for children
		  and young adults from birth until 25 years of age and endorsing the National
		  Pediatric Acquired Brain Injury Plan to develop a seamless, standardized,
		  evidence-based system of care universally accessible for all of these children,
		  young adults, and their families, regardless of where they live in the
		  country.
	
	
		Whereas Pediatric Acquired Brain Injury (PABI) consists of
			 traumatic causes (PTBI) such as falls, motor and non-motor vehicle incidents,
			 child abuse, sports concussion, blast injury from war, gunshot wounds, and
			 being struck by an object and non-traumatic causes such as brain tumors,
			 strokes, epilepsy, substance abuse, infection, poisoning, hypoxia, ischemia,
			 pediatric AIDS, and meningitis;
		Whereas The Centers for Disease Control and Prevention
			 (CDC) reports that an annual average of 12,535 deaths, 80,000 hospitalizations,
			 and 643,000 emergency room visits are attributable to PTBI for children and
			 young adults from birth through age 25 and the Center for Injury Research and
			 Policy (CIRP) estimated more than $1,000,000,000 in total hospital charges
			 annually are attributable to PTBI up to age 17;
		Whereas the World Health Organization (WHO) reports
			 children are 20 times more likely to die from PTBI than from asthma, 38 times
			 more likely to die than from cystic fibrosis, and there were twice as many
			 children who suffered a PTBI than those who received stitches in 2008;
		Whereas The Sarah Jane Brain Foundation is one of the
			 leading organizations in the country dealing with PABI and is named after
			 four-year-old Sarah Jane Donohue who was shaken by her baby nurse when she was
			 only five days old, breaking four ribs, both collarbones, and causing a severe
			 brain injury;
		Whereas The National Advisory Board of The Sarah Jane
			 Brain Foundation, comprised of the leading experts in the country dealing with
			 PABIs, developed the first-ever PABI Plan to create a seamless, standardized,
			 evidence-based system of care, universally accessible for all PABI children,
			 young adults, and their families regardless of where they live in the
			 Nation;
		Whereas the PABI Plan called for the identification of one
			 State Lead Center of Excellence for each of the 50 States in addition to the
			 District of Columbia and Puerto Rico to implement the PABI Plan in their
			 respective State and/or territory and The Sarah Jane Brain Foundation has
			 selected these leading institutions and organizations;
		Whereas the PABI Plan organizes the country into seven
			 regions with seven or eight States and/or territories in each region, including
			 the Northeast, Mid-Atlantic, Southeast, Mid-central, South-central, Rocky
			 Mountain, and the Pacific; and
		Whereas the PABI Plan identifies seven Categories of Care
			 for specialization within the PABI continuum of care which include prevention,
			 acute care, reintegration, adult transition, mild Traumatic Brain Injury (TBI),
			 rural and tele-health, and the Virtual Sarah Jane Brain Family Center: Now,
			 therefore, be it
		
	
		That Congress—
			(1)recognizes that Pediatric Acquired Brain
			 Injury (PABI) is the leading cause of death and disability in the United States
			 for children and young adults from birth up to 25 years of age;
			(2)endorses the
			 National Pediatric Acquired Brain Injury Plan as the method to prevent future
			 PABIs and treat all children and young adults suffering from a PABI while
			 supporting their families; and
			(3)encourages all
			 Federal, State, and local governments to implement the PABI Plan.
			
